IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                  NO. WR-82,131-01


                     EX PARTE KYLE W. GUTHRIE, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 13484 IN THE 118TH DISTRICT COURT
                         FROM HOWARD COUNTY


      Y EARY, J., filed a dissenting opinion.

                              DISSENTING OPINION

      I dissent for the reasons stated in my dissenting opinion in Ex parte Fournier, 473
S.W.3d 789 (Tex. Crim. App. 2015).




FILED: January 27, 2016
DO NOT PUBLISH